The defendants in error constitute the Board of Trustees of the Police Relief Fund of Akron, and among other things the rules and bylaws had provided that upon the death of any member of the department there shall be paid $50 as funeral expenses and if he was a married man $35 per -month to his widow while-she remains unmarried. October 16, 1922, this amount was increased to $50 per month.
Austin Little, the husband of the relator, at the time of his death, Fe'b. 12, 1920, had been a patrolman, and surviving him was his wife, Jessie, and a child nine years old. On Nov. 14, 1919, she was granted a divorce from the husband. On April 2. 1923, she filed an application for the relief, which was denied for the reason that she was not his wife at the time of his death, and had no right to be a beneficiary of the police relief fund.
April 20, 1923, she filed a petition for mandamus in the Summit Appeals, setting up that she was the lawful wife of Little and claiming $35 per month from Feb. 12, 1920, to Nov. 1, 1922, and $50 per month thereafter. The defense was that upon the death of Little she did not become and never has been his widow. The court found that she was not entitled to the relief and dismissed the proceeding.